 Case 4:20-cv-04047-SOH Document 27                   Filed 09/17/20 Page 1 of 2 PageID #: 97




                           IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF ARKANSAS
                                   TEXARKANA DIVISION


RICKY CUNNINGHAM                                                                          PLAINTIFF

v.                                      Case No. 4:20-cv-4047

NEW MILLENNIUM BUILDING
SYSTEMS, LLC; TOP FLIGHT STEEL,
INC.; JOE TEX XPRESS, LLC;
HILLWOOD CONSTRUCTION SERVICES,
L.P.                                                                                  DEFENDANTS

                                                ORDER

          Plaintiff, a citizen of Texas, filed this action in the Hempstead County Circuit Court against

Defendant New Millennium Building Systems, LLC, a citizen of Indiana. The case was removed

to this Court on the basis of diversity jurisdiction pursuant to 28 U.S.C. § 1332(a). The Court then

granted Plaintiff leave to file an amended complaint that added additional defendants. ECF No.

22. In the amended complaint (ECF No. 23), all the newly added defendants are alleged to be

Texas citizens. Plaintiff’s amended complaint acknowledges that complete diversity of citizenship

is no longer present. ECF No. 23, p. 2. Thus, the Court sua sponte raised the issue of jurisdiction

(ECF No. 24) and directed the parties to file a response indicating whether they had any objection

to the Court remanding this case to the Hempstead County Circuit Court. The parties filed a joint

response agreeing with the Court’s reasoning and stating that this case should be remanded. ECF

No. 25.

          Federal courts are courts of limited jurisdiction, and only certain types of cases may

proceed in federal court. See Dakota, Minn. & E. R.R. Corp. v. Schieffer, 715 F.3d 712, 712 (8th

Cir. 2013). “Subject matter jurisdiction . . . is a threshold requirement which must be assured in

every federal case.” Turner v. Armontrout, 922 F.2d 492, 493 (8th Cir. 1991). Thus, the Court
 Case 4:20-cv-04047-SOH Document 27                   Filed 09/17/20 Page 2 of 2 PageID #: 98




has a special obligation to consider whether it has subject matter jurisdiction in this case. See

Clark v. Baka, 593 F.3d 712, 714 (8th Cir. 2010) (per curiam).

       Federal courts have diversity jurisdiction over civil actions between citizens of different

states where the matter in controversy exceeds the sum or value of $75,000.00, exclusive of interest

and costs. 28 U.S.C. § 1332(a-b). Complete diversity “exists where no defendant holds citizenship

in the same state where any plaintiff holds citizenship.” OnePoint Solutions, LLC v. Borchert, 486

F.3d 342, 346 (8th Cir. 2007). As stated above, Plaintiff alleges to be a citizen of Texas and further

alleges that two defendants are also citizens of Texas. Thus, complete diversity does not exist

here, and the Court lacks subject matter jurisdiction over this case. Accordingly, this case is

remanded to the Circuit Court of Hempstead County, Arkansas, for further adjudication.

       IT IS SO ORDERED, this 17th day of September, 2020.

                                                              /s/ Susan O. Hickey
                                                              Susan O. Hickey
                                                              Chief United States District Judge




                                                  2
